United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10910
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GILBERTO RODRIGUEZ-CASTILLO,
also known as Jose Guadalupe Rodriguez,
also known as Juan Antonio Ruiz Castillo,
also known as Castillo Gilberto Rodriguez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:03-CR-18-ALL-P
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gilberto

Rodriguez-Castillo (Rodriguez) has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Rodriguez has filed a response, arguing that he

received excessive criminal history points for his prior

convictions, his criminal history score overrepresents the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10910
                                -2-

seriousness of his criminal history, the district court should

have downwardly departed, and he should not have received a 16-

level increase in his offense level for having a prior conviction

for a crime of violence.

     Our independent review of the brief, Rodriguez’s response,

and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.